— Order, Supreme Court, New York County (Elliott Wilk, J.), entered September 18, 1992, adjudging defendant in contempt for willful failure to pay maintenance and child support, and directing that he be incarcerated for six months unless he pays the full arrears of $112,704.13, counsel fees of $17,813.75, and the regular payments due under the judgment of divorce, within 30 days of service of a copy of the order, unanimously affirmed, with costs.
*627Based upon the evidence adduced, together with the unfavorable inferences drawn from defendant’s failure to produce certain documents and the court’s assessment of the credibility of the witnesses (Claridge Gardens v Menotti, 160 AD2d 544, 544-545), the court properly determined that plaintiffs resort to the enforcement devices listed in Domestic Relations Law § 245 would have been futile and that the husband had the ability to pay the arrearages. Defendant’s other contentions are without merit. Concur — Murphy, P. J., Carro, Rosenberger and Asch, JJ.